Exhibit 10.60
BURGER KING HOLDINGS, INC.
2006 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK AWARD
     Unless defined in this Restricted Stock Award Agreement (this “Award
Agreement”), capitalized terms will have the same meanings ascribed to them in
the Burger King Holdings, Inc. 2006 Omnibus Incentive Plan (as it may be amended
from time to time, the “Plan”).
     Pursuant to Section 8 of the Plan, you have been granted Restricted Stock
on the following terms and subject to the provisions of the Plan, which is
incorporated herein by reference. In the event of a conflict between the
provisions of the Plan and this Award Agreement, the provisions of the Plan will
govern.

     
Total Number of Shares
   
of Restricted Stock:
  The number of shares underlying your Restricted Stock award is available at
www.benefits.ml.com under the Grant Information section.
 
   
Grant Date:
  [                    ]
 
   
Vesting Schedule:
  [                    ] (subject to the section entitled “Termination” in
Exhibit A hereto)

By your electronic acceptance, you and the Company agree that this Award of
Restricted Stock is granted under and governed by the terms and conditions of
the Plan and the terms and conditions set forth in the attached Exhibit A.

A-1



--------------------------------------------------------------------------------



 



EXHIBIT A
TERMS AND CONDITIONS OF THE
RESTRICTED STOCK AWARD
No Payment for Shares.
     No payment is required for Restricted Stock that you receive under this
Award.
Dividend Equivalents.
     To the extent dividends are paid on Shares during the period from the Date
of Grant, but prior to the settlement of the Restricted Stock, you shall receive
an amount in cash or shares (to be determined by the Company) for your vested
and unvested Restricted Stock equal to the amount per share of the dividend, but
such amount of cash or shares shall not be paid out to you until settlement of
the Restricted Stock.
Termination.
     Except as set forth below in this section, upon a termination of your
employment for any reason you will forfeit all of your Restricted Stock that is
unvested at the time of termination, regardless of whether they have been
earned, without any consideration due to you.
     In the event of involuntary termination of your employment (whether or not
in breach of local labor laws), your right to receive Restricted Stock and vest
under the Plan, if any, will terminate effective as of the date that you are no
longer actively employed and will not be extended by any notice period mandated
under local law (e.g., active employment would not include a period of “garden
leave” or similar period pursuant to local law); furthermore, in the event of
involuntary termination of employment (whether or not in breach of local labor
laws), your right to receive Restricted Stock to this Award Agreement after
termination of employment, if any, will be measured by the date of termination
of your active employment and will not be extended by any notice period mandated
under local law; the Committee shall have the exclusive discretion to determine
when you are no longer actively employed for purposes of this Award.
     In the event that a Change in Control occurs and, within twenty-four months
following the date of such Change in Control, your employment is terminated by
the Company Without Cause (as defined below), all Restricted Stock that is
unvested at the time of termination shall vest in full upon such termination and
be free of restrictions. Additionally, if you have an employment agreement with
the Company or one of its Affiliates that defines the term “Good Reason”, then
in the event that a Change in Control occurs and, within twenty-four months
following the date of such Change in Control, your employment is terminated by
you for Good Reason (as defined in the employment agreement), all Restricted
Stock that is unvested at the time of termination shall vest in full upon such
termination.

A-2



--------------------------------------------------------------------------------



 



     In the event that there is a conflict between the terms of this Award
Agreement regarding the effect of a termination of employment on your Award and
the terms of any employment agreement or offer, promotion or confirmation letter
with the Company or one of its Affiliates (“Employment Agreement”), the terms of
your Employment Agreement will govern.
For purposes of this Award Agreement, the following terms shall have the
following meanings:
“Cause” means (i) a material breach by you of any of your obligations under any
written agreement with the Company or any of its Affiliates, (ii) a material
violation by you of any of the Company’s policies, procedures, rules and
regulations applicable to employees generally or to employees at your grade
level, including without limitation, the Burger King Companies’ Code of Business
Ethics and Conduct, in each case, as they may be amended from time to time in
the Company’s sole discretion; (iii) the failure by you to reasonably and
substantially perform your duties to the Company or its Affiliates (other than
as a result of physical or mental illness or injury); (iv) your willful
misconduct or gross negligence that has caused or is reasonably expected to
result in material injury to the business, reputation or prospects of the
Company or any of its Affiliates; (v) your fraud or misappropriation of funds;
or (vi) the commission by you of a felony or other serious crime involving moral
turpitude; provided that if you are a party to an Employment Agreement at the
time of your termination of employment and such Employment Agreement contains a
different definition of “cause” (or any derivation thereof), the definition in
such Employment Agreement will control for purposes of this Award Agreement.
If you are terminated Without Cause and, within the twelve (12) month period
subsequent to such termination of employment, the Company determines that your
employment could have been terminated for Cause, subject to anything to the
contrary that may be contained in your Employment Agreement at the time of your
termination of employment, your employment will, at the election of the Company,
be deemed to have been terminated for Cause, effective as of the date the events
giving rise to Cause occurred.
“Disability” means (i) a physical or mental condition entitling you to benefits
under the long-term disability policy of the Company covering you or (2) in the
absence of any such plan, a physical or mental condition rendering you unable to
perform your duties for the Company or any of its Affiliates for a period of six
(6) consecutive months or longer; provided that if you are a party to an
Employment Agreement at the time of your termination of employment and such
Employment Agreement contains a different definition of “disability” (or any
derivation thereof), the definition in such Employment Agreement will control
for purposes of this Award Agreement.
“Without Cause” means a termination of your employment other than by the Company
for Cause, by you for any reason, or due to your death or Disability (as defined
above) ;

A-3



--------------------------------------------------------------------------------



 



provided that if you are a party to an Employment Agreement at the time of your
termination of employment and such Employment Agreement contains a different
definition of “without cause” (or any derivation thereof), the definition in
such Employment Agreement will control for purposes of this Award Agreement.
Settlement.
     Except to the extent that you have made a timely election to defer the
receipt of Shares upon vesting of this Award pursuant to such rules as have been
established by the Committee, the Company shall deliver to you Shares underlying
the vested portion of the Restricted Stock that vest in accordance with this
Award Agreement as soon as practicable following the relevant vesting date. You
will have no rights of a shareholder with respect to the Restricted Stock until
such Shares have been delivered to you.
Taxes.
     Regardless of any action the Company or your employer (the “Employer”)
takes with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related withholding (“Tax-Related Items”), you
acknowledge that the ultimate liability for all Tax-Related Items legally due by
you is and remains your responsibility and that the Company and/or the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Restricted Stock,
including the grant or vesting of the Restricted Stock, the subsequent sale of
Shares acquired pursuant to such vesting and the receipt of any dividends; and
(2) do not commit to structure the terms of the grant or any aspect of the
Restricted Stock to reduce or eliminate your liability for Tax-Related Items.
     Prior to settlement of the Restricted Stock, you will pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding and payment on account obligations of the Company and/or the
Employer. In this regard, you authorize the Company and/or the Employer to
withhold all applicable Tax-Related Items legally payable by you from your wages
or other cash compensation paid to you by the Company and/or the Employer or
from proceeds of the sale of Restricted Stock. Alternatively, or in addition, if
permissible under local law, the Company may (1) sell or arrange for the sale of
Restricted Stock that you acquire to meet the withholding obligation for
Tax-Related Items, and/or (2) withhold in Restricted Stock, provided that the
Company only withholds the amount of Restricted Stock necessary to satisfy the
minimum withholding amount. If the Company or the Employer satisfies the
obligation for Tax-Related Items by withholding a number of whole Restricted
Stock as described herein, you will be deemed to have been issued the full
number of Restricted Stock subject to this Award, notwithstanding that a number
of the Restricted Stock is held back solely for the purpose of paying the
Tax-Related Items due as a result of the vesting of the Restricted Stock.
Finally, you will pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold as a result
of your participation in the Plan or your receipt of Restricted Stock that
cannot be satisfied by the means previously described. The Company may refuse to
honor the

A-4



--------------------------------------------------------------------------------



 



vesting and refuse to deliver the Restricted Stock if you fail to comply with
your obligations in connection with the Tax-Related Items as described in this
section.
No Guarantee of Continued Service.
     You acknowledge and agree that the vesting of this Award as provided in
this Award Agreement is earned only by continuing as an employee at the will of
the Company (not through the act of being hired or being granted this Award).
You further acknowledge and agree that this Award Agreement, the transactions
contemplated hereunder and the vesting and settlement terms do not constitute an
express or implied promise of continued employment for any period or at all and
will not interfere in any way with your right or the Company’s or any
Affiliate’s right to dismiss you from employment at any time or for any reason
not prohibited by law and will not confer upon you any right to continue your
employment for any specified period of time.
Termination for Cause; Restrictive Covenants.
     In consideration for the grant of this Award and for other good and
valuable consideration, the sufficiency of which is acknowledged by you, you
agree as follows:
Upon (i) a termination of your employment for Cause, (ii) a retroactive
termination of your employment for Cause as permitted herein or under your
Employment Agreement, (iii) a violation of any post-termination restrictive
covenant (including, without limitation, non-disclosure, non-competition and/or
non-solicitation) contained in your Employment Agreement or (iv) a violation of
any post-termination restrictive covenant (including, without limitation,
non-disclosure, non-competition and/or non-solicitation) contained in any
separation or termination or similar agreement you may enter into with the
Company or one of its Affiliates in connection with your termination of
employment, any Restricted Stock you then hold that have not been settled shall
be immediately forfeited and the Company may require that you repay (with
interest or appreciation (if any), as applicable, determined up to the date
payment is made), and you shall promptly repay (in cash or in Shares), to the
Company, the Fair Market Value of any Shares (including Shares withheld for
taxes) received upon the settlement of Restricted Stock during the period
beginning on the date that is one year before the date of your termination and
ending on the first anniversary of the date of your termination. The Fair Market
Value of any such Shares shall be determined as of the date the Restricted Stock
was settled.
Company’s Right of Offset
     If you become entitled to a distribution of benefits under this Award, and
if at such time you have any outstanding debt, obligation, or other liability
representing an amount owing to the Company or any of its Affiliates, then the
Company or its Affiliates, upon a determination by the Committee, and to the
extent permitted by applicable law, may offset such amount so owing against the
amount of benefits otherwise distributable. Such determination shall be made by
the Committee.

A-5



--------------------------------------------------------------------------------



 



Acknowledgment of Nature of Award.
     In accepting this grant of an Award, you acknowledge that:
     (a) the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time, as provided in the Plan;
     (b) this grant of an Award is voluntary and occasional and does not create
any contractual or other right to receive future awards of Restricted Stock, or
benefits in lieu Restricted Stock even if Restricted Stock has been awarded
repeatedly in the past;
     (c) all decisions with respect to future awards, if any, will be at the
sole discretion of the Company;
     (d) your participation in the Plan is voluntary;
     (e) this Award is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or to
the Employer and is outside the scope of your employment contract, if any;
     (f) this Award is not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments;
     (g) neither this Award nor any provision of this Award Agreement, the Plan
or the policies adopted pursuant to the Plan confer upon you any right with
respect to employment or continuation of current employment, and in the event
that the Employee is not an employee of the Company, Restricted Stock shall not
be interpreted to form an employment contract or relationship with the Company;
     (h) the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
     (i) if you receive Shares, the value of such Shares acquired upon vesting
of Restricted Stock may increase or decrease in value; and
     (j) no claim or entitlement to compensation or damages arises from
termination of this Award, and no claim or entitlement to compensation or
damages shall arise from any diminution in value of the Restricted Stock or
Shares received upon vesting of the Restricted Stock resulting from termination
of your employment by the Employer (for any reason whatsoever and whether or not
in breach of local labor laws) and you irrevocably release the Company and the
Employer from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen,
then, by signing this Award Agreement, you shall be deemed irrevocably to have
waived your entitlement to pursue such claim.

A-6



--------------------------------------------------------------------------------



 



Data Privacy Notice and Consent.
     You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Award Agreement by and among, as applicable, the Employer, the Company, its
Subsidiaries and its affiliates for the exclusive purpose of implementing,
administering and managing your participation in the Plan.
     You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Restricted Stock or any other
entitlement to Shares awarded, canceled, vested, unvested or outstanding in your
favor, for the purpose of implementing, administering and managing the Plan
(“Data”). You understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Employee’s country, or elsewhere, and
that the recipient’s country may have different data privacy laws and
protections than your country. You understand that you may request a list with
the names and addresses of any potential recipients of the Data by contacting
your local human resources representative. You authorize the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker, escrow agent or other third party with whom the Shares
received upon settlement of the Restricted Stock may be deposited. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative. You understand that refusal or
withdrawal of consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.
No Compensation Deferrals.
     Neither the Plan nor this Award Agreement is intended to provide for a
deferral of compensation that would subject the Restricted Stock to taxation
prior to the issuance of Shares as a result of U.S. Internal Revenue Code
Section 409A (“Section 409A”). Notwithstanding anything to the contrary in the
Plan or this Award Agreement, the Company reserves the right to revise this
Award Agreement as it deems necessary or advisable, in its sole discretion and
without your consent, to comply with Section 409A or to otherwise avoid
imposition of any additional tax or income recognition under Section 409A prior
to the actual payment of Shares pursuant to this Award. If you are subject to
U.S. taxes, all Restricted Stock that you are entitled to at vesting will be
issued

A-7



--------------------------------------------------------------------------------



 



to you within the period ending no later than the date that is 21/2 months from
the end of (i) your tax year that includes the applicable date of vesting, or
(ii) the Company’s tax year that includes the applicable date of vesting (which
payment schedule is intended to comply with the “short-term deferral” exemption
from the application of Section 409A).
Securities Laws.
     By accepting this Award, you acknowledge that federal or local securities
laws and/or the Company’s policies regarding trading in its securities may limit
or restrict your right to buy or sell Shares, including, without limitation,
sales of Shares acquired in connection with your Restricted Stock. You agree to
comply with such securities law requirements and Company policies, as such laws
and policies are amended from time to time.
Entire Agreement; Dispute Resolution; Governing Law.
     The Plan, this Award Agreement and, to the extent applicable, your
Employment Agreement, constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and you with respect to the subject
matter hereof. This Award Agreement may not be modified in a manner that
adversely affects your rights heretofore granted under the Plan, except with
your consent or to comply with applicable law as provided for in Section 14 of
the Plan. This Award Agreement is governed by the laws of the State of Delaware
without regard to its principles of conflict of laws.
     The Company and you agree that any dispute or controversy arising under or
in connection with this Award Agreement shall be resolved by final and binding
arbitration before the American Arbitration Association (“AAA”). The arbitration
shall be conducted in accordance with AAA’s National Rules for the Resolution of
Employment Disputes then in effect at the time of the arbitration. The
arbitration shall be held in Miami, Florida.
     By signing this Award Agreement, you acknowledge receipt of a copy of the
Plan and represent that you are familiar with the terms and conditions of the
Plan, and hereby accept this Award subject to all provisions in this Award
Agreement and in the Plan. You hereby agree to accept as final, conclusive and
binding all decisions or interpretations of the Committee upon any questions
arising under the Plan or this Award Agreement.
Electronic Delivery.
     The Company may, in its sole discretion, decide to deliver any documents
related to Restricted Stock awarded under the Plan or future Restricted Stock
that may be awarded under the Plan by electronic means or request your consent
to participate in the Plan by electronic means. You hereby consent to receive
such documents by electronic delivery and agree to participate in the Plan
through an on-line or electronic system

A-8



--------------------------------------------------------------------------------



 



established and maintained by the Company or another third party designated by
the Company.
Agreement Severable.
     In the event that any provision in this Award Agreement will be held
invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Award Agreement.
Language.
     If you have received this Award Agreement or any other document related to
the Plan translated into a language other than English and if the translated
version is different that the English version, the English version will control.

A-9